The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Harmon et al. (US 2004/0122447) discloses a debridement tool (e.g. Fig. 1) involving a brush (e.g. 24), a first conduit (e.g. 38), and a second conduit (e.g. 36), but fails to disclose at least a control unit for receiving and displaying operation parameters, as claimed. There would have been no obvious reason to modify the Harmon et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Harmon et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Harmon et al. reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. In another exemplary prior art reference, Van Der Walt (US 8118815) discloses a surgical apparatus involving a unit (e.g. 14 and 26) for processing/displaying parameters, but fails to disclose at least a debridement tool comprising a negative-pressure source, a fluid source, a first conduit, and a second conduit, as claimed. There would have been no obvious reason to modify the Van Der Walt reference to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Van Der Walt apparatus incapable of continuing to operate/behave in the particular manner set forth within the Van Der Walt reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775